ALD-210                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 15-2129
                                      ____________

                         IN RE: MARIA JOSE CARRASCOSA,
                                                   Petitioner,

                        __________________________________
                        On a Petition for Writ of Mandamus from
                             the United States District Court
                              for the District of New Jersey
                         (Related to D.C. Civ. No. 12-cv-05173)
                        __________________________________

                       Submitted Pursuant to Fed. R. App. Pro. 21
                                    May 21, 2015

            Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                              (Opinion filed: June 11, 2015)

                                   ________________

                                       OPINION*
                                   ________________
PER CURIAM

          Maria Jose Carrascosa has filed a petition for writ of mandamus. For the

reasons that follow, we will deny the petition.

       Carrascosa, a citizen of Spain, and Peter Innes, a United States citizen, were

married in Spain in March, 1999. Their daughter, Victoria, was born on April 17, 2000,


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
in Secaucus, New Jersey, and has dual citizenship in Spain and the United States. Innes

and Carrascosa separated in 2004. On October 8, 2004, Innes and Carrascosa signed an

agreement, which prohibited either of them from traveling outside of the United States

with Victoria without the written permission of the other. On December 10, 2004, Innes

filed for divorce in the New Jersey Superior Court. Shortly thereafter, Carrascosa filed

an action in Spain seeking nullification of the marriage. On January 12, 2005, Carrascosa

took Victoria to Spain without Innes’s permission or knowledge. The Superior Court

ordered that Victoria be returned to the United States, and Innes was granted temporary

custody. In the meantime, the Spanish courts awarded custody to Carrascosa. In 2006,

the Superior Court granted Innes a divorce and awarded permanent custody to him. The

Superior Court ordered Carrascosa to return Victoria to the United States, and, when she

failed to do so, a warrant for her arrest was issued. Carrascosa was arrested in New York

and incarcerated in November, 2006, pursuant to the Superior Court’s commitment order.

      Carrascosa initiated habeas corpus proceedings in the United States District Court

for the District Court of New Jersey, seeking to end and enjoin her civil detention. The

District Court denied her petition, and we affirmed on March 20, 2008, see Carrascosa v.

McGuire, 520 F.3d 249 (3d Cir. 2008), and later denied a motion to recall the mandate.

Carrascosa then sought to reopen the habeas corpus judgment pursuant to Federal Rule of

Civil Procedure 60(b)(3) and (4). The District Court denied this motion with prejudice

for lack of subject matter jurisdiction, see Carrascosa v. United States, 2010 WL 4116990

(D.N.J. October 19, 2010), and we denied Carrascosa’s application for a certificate of



                                            2
appealability, see C.A. No. 10-4698, agreeing with the District Court that the Rule 60(b)

motion was in reality an unauthorized second or successive habeas corpus petition.

       Meanwhile, in November, 2009, Carrascosa was found guilty following a jury trial

in the Bergen County Superior Court of four counts of interference with the custody of

children, four counts of violating a custody and visitation order, and contempt of a

judicial order. On December 23, 2009, Carrascosa was sentenced to an aggregate prison

term of 14 years. Her direct appeal to the Appellate Division of the Superior Court was

unsuccessful. In August, 2013, Carrascosa filed a petition for writ of habeas corpus, 28

U.S.C.§ 2254, in federal court in New Jersey, challenging the conviction and sentence,

see Carrascosa v. Warden, D.N.J. Civ. No. 12-cv-05173. The District Court denied the

petition in December, 2013. On January 20, 2015, we denied Carrascosa’s application

for a certificate of appealability, see C.A. No. 14-1074, but we disagreed with the District

Court’s procedural bar analysis. Although the Appellate Division of the Superior Court

had dismissed Carrascosa’s direct appeal because of deficiencies in her brief, the court

had indicated, as recently as September 23, 2014, that Carrascosa could still attempt to

pursue a direct appeal. Accordingly, we noted in our order denying her a certificate of

appealability that state court remedies were not clearly foreclosed and that the District

Court’s dismissal should have been without prejudice to her ability to file another

habeas corpus petition after she properly exhausted her state court remedies. We

subsequently denied her petition for rehearing en banc.




                                             3
       On May 1, 2015, Carrascosa filed the instant mandamus petition, referencing the

District Court’s December, 2013 judgment in D.C. Civ. No. 12-cv-05173, and arguing

that we should intervene in her habeas corpus case because she has now exhausted her

state remedies and because further exhaustion should be excused in her case. Petition at

11-13. Carrascosa asserted that the Appellate Division declined to reinstate her direct

appeal on March 18, 2015. She further asked that we vacate her conviction and

exonerate her, id. at 27.1

       We will deny the petition for writ of mandamus. Our jurisdiction derives from 28

U.S.C. § 1651, which grants us the power to “issue all writs necessary or appropriate in

aid of (our) . . . jurisdiction and agreeable to the usages and principles of law.” A writ of

mandamus is an extreme remedy that is invoked only in extraordinary situations. See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976). To justify the use of this

extraordinary remedy, a petitioner must show both a clear and indisputable right to the

writ and that she has no other adequate means to obtain the relief desired. See Haines v.

Liggett Group Inc., 975 F.2d 81, 89 (3d Cir. 1992). Carrascosa has other adequate means

to obtain the relief desired and thus mandamus relief is not proper here. As a prisoner in

custody pursuant to the judgment of a state, Carrascosa must rely on 28 U.S.C. § 2254 to

bring claims challenging the validity of her conviction and sentence. See 28 U.S.C. §

2254(a); Coady v. Vaughn, 251 F.3d 480, 486 (3d Cir. 2001). As explained in our order

denying her recent application for a certificate of appealability, the District Court’s


1
  Carrascosa asserted in the margin that the civil commitment order was vacated and
lifted on April 24, 2015. Id. at 4 n.2.
                                              4
December, 2013 judgment is without prejudice to her ability to file another habeas corpus

petition after she properly exhausts her state court remedies.

       We note that Carrascosa is still “in custody” for purposes of habeas corpus relief

even if she is now on parole (which her application suggests she might be). See Mabry v.

Johnson, 467 U.S. 504, 507 n.3 (1984). We note further that our review of the district

court docket in D.C. Civ. No. 12-cv-05173 indicates that, on April 1, 2015, Carrascosa

filed an item in the District Court, which is labeled on the docket as an application to

reopen, see Docket Entry No. 61. In it, she makes many of the same exhaustion of state

remedies arguments she now makes in her mandamus petition. Although we envisioned

that Carrascosa would file a new petition for writ of habeas corpus after fully exhausting

her state remedies, she is certainly free to write to the District Court and request that this

item be assigned a new docket number and be treated as a new petition for writ of habeas

corpus. We emphasize, however, that whether Carrascosa has now fully exhausted her

state remedies in view of the Appellate Division’s recent decision is a matter for the

District Court to decide in the first instance. We express no view on the matter.

       For the foregoing reasons, we will deny the petition for writ of mandamus.




                                               5